     Case 2:21-cv-00615-KJM-CKD Document 7 Filed 09/16/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    IVAN VALDEZ,                                     No. 2:21-cv-00615-KJM-CKD PS
12                       Plaintiff,
13            v.                                       ORDER
14    SAN JOAQUIN COUNTY SUPERIOR
      COURT,
15
                         Defendant.
16

17

18           On June 10, 2021, the magistrate judge filed findings and recommendations which were
19   served on plaintiff and which contained notice that any objections to the findings and
20   recommendations were to be filed within 14 days. (ECF No. 5.) Plaintiff filed objections to the
21   findings and recommendations. (ECF No. 6.)
22           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this
23   court has conducted a de novo review of this case. Having reviewed the file, the court finds the
24   findings and recommendations to be supported by the record and by the proper analysis.
25   /////
26   /////
27   /////
28
                                                      1
     Case 2:21-cv-00615-KJM-CKD Document 7 Filed 09/16/21 Page 2 of 2


 1         Accordingly, IT IS HEREBY ORDERED:
 2      1. The findings and recommendations (ECF No. 5) are adopted in full;
 3      2. Plaintiff’s complaint (ECF No. 1) is dismissed for failure to state a claim, without leave to
 4         amend; and
 5      3. The Clerk’s Office is directed to close this case.
 6   DATED: September 16, 2021.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
